DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal transmitting and receiving unit” in claim 20 with support in published [0034].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 line 5, claim 14 line 5, and claim 20 line 8, “the proximal end” lacks antecedence.
In claims 7, 8, and 12, “the distal end” lacks antecedence.

In claims 9 and 16, it appears the claim should read ‘utilizes’ instead of ‘includes an’.
In claim 15, “the pushing” and “the plunger” lack antecedence. In line 3, ‘the distal end’ lacks antecedence. In line 4, it appears ‘fluid’ should be removed.
In claim 18, line 2, ‘the distal end’ lacks antecedence and in line 3, ‘the pushing’ lacks antecedence.
In claim 19, line 1, ‘the distal end’ lacks antecedence.
In claim 20, line 20, “the distal end” lacks antecedence.
In claim 24, lines 2 and 3, “the distal end” lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP 2000229083 -cited by applicant).
Re claims 5, 14, 20, 22: Nakamura discloses a method of using a diagnostic imaging catheter, the diagnostic imaging catheter comprising: a sheath having a lumen (Figure 4; sheath 2); an axially movable drive shaft positioned in the lumen of the 
pulling the hub in a proximal direction to a maximum extent and thereby also axially moving the drive shaft and the transducer unit in the proximal direction [0034; see the pulling of hub 3b]; 
connecting a syringe containing fluid to the port, the syringe including a plunger [0019; see the port 5 to provide saline, wherein the Examiner takes Official Notice that this is well known to be provided with a syringe which has a plunger]; 
pushing the plunger of the syringe to inject the fluid into the relay connector via the injection opening, the fluid which is injected into the relay connector flowing into the sheath [0019; Examiner takes Office Notice that a syringe with plunger is utilized to inject fluid into the port 5 within this field and such is injected into the connector 3a to flow into the sheath 2]; 
discharging the fluid outside of the sheath via a discharge hole in the sheath [0029; see opening 20 as the discharge hold]; 
connecting a connector portion of the diagnostic imaging catheter to an external apparatus (Figure 3; external apparatus 30 or 32); 
pushing or axially moving the hub in a distal direction to a maximum extent and thereby also axially moving the drive shaft and the transducer unit in the distal direction, the axially moving of the hub in the distal direction being initiated after the connecting of the connector portion of the diagnostic imaging catheter to the external apparatus, the axially moving of the hub in the distal direction being initiated while a portion of the 
positioning the sheath at a target position inside a body cavity of a living body [0035; see the inserted into the blood vessel]; 
acquiring a tomographic image inside the body cavity of the living body by moving the transducer unit in the proximal direction in a pullback operation while also rotating the transducer unit [0034; see the pulling back and rotation to generate the cross sectional image]; and
the support tube covering the outer circumference of at least the portion of the axial extent of the drive shaft such that the support tube covers the drive shaft at the injection opening during at least a part of the pullback operation to prevent the drive shaft from entering the injection opening and an axially extending part of the support tube is located distal of the injection opening and an axially extending part of the support tube is located proximal of the injection opening (Figure 4, 0031; see portion of the support tube 41 that is prevented from falling off and being pulled back beyond the injection opening 5 as it catches on raised portion and see the tube distal end 41 located distal to the opening 5 and portion of tube 40 located proximal the opening 5).
Re claims 6, 11, 12, 13, 18, 19, 24: The connecting of the connector portion of the diagnostic imaging catheter to the external apparatus occurs while the distal end of 
Re claim 7: The pushing of the hub in the distal direction is started while the distal end of the support tube is located distal of the injection opening (Figure 4; see the arrows for forward movement and see that the tube distal end 41 is distal to the opening 5).
Re claims 8, 15,: The pushing of the plunger of the syringe to inject the fluid into the relay connector via the injection opening is started while the distal end of the support tube is located distal of the injection opening fluid and distal the distal end of the connector 3a after completing the pushing of the hub 3b distally (Figure 4; see the tube distal end 41 located distal to the opening 5 and distal to the connector 3a after pushing wherein Examiner takes Official Notice that the syringe is utilized).
Re claims 9, 16: The external apparatus includes an intravascular ultrasound [0035; see the insertion into a blood vessel].

Re claims 21, 23: The relay connector comprises an anti-kink protector and an outer tube holding portion that is integral with the port, a part of the anti-kink protector being located inside the outer tube holding portion (Figure 4; see the outer tube holding portion 45 integral within the connector 3a with port 5 and anti-kink protector 45 that protects against kinking in the relay connector 3a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 5, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 17 of U.S. Patent No. 10,492,757. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘757 features a catheter and method including a sheath, drive shaft, transducer, relay connector, support tube, injection opening for fluid, a port, and a hub and corresponding steps of pulling the hub, connecting a syringe, pushing a plunger, discharging fluid, pushing the hub, inserting the sheath, and acquiring a tomographic image, wherein the support tube covers the drive shaft at the injection opening. The claims differ in that the instant claims do not feature the fluid contacting the support tube and that the claims of ‘757 do not feature movement of the support tube after completing a priming process and after connecting the external apparatus. As these are minor differences in view of the claims as a whole, it would have been obvious to the skilled artisan to conclude that the instant claims are an obvious variant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793